United States Court of Appeals
                     For the First Circuit


No. 16-1309

              ARABIAN SUPPORT & SERVICES CO., LTD.,

                      Plaintiff, Appellant,

                               v.

                     TEXTRON SYSTEMS CORP.,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]


                             Before

                   Lynch, Lipez, and Thompson,
                         Circuit Judges.


     Haig V. Kalbian, with whom D. Michelle Douglas, Kalbian
Hagerty LLP, Martin F. Gaynor III, Nicholas D. Stellakis, and
Manion Gaynor & Manning LLP were on brief, for appellant.
     Edwin John U, with whom John A. Tarantino, Brian R. Birke,
Adler Pollock & Sheehan P.C., Eugene F. Assaf, Erin C. Johnston,
Ronald K. Anguas, Jr., and Kirkland & Ellis LLP were on brief, for
appellee.


                         April 19, 2017
            LIPEZ, Circuit Judge.      In this diversity action, Arabian

Support & Services Co. ("ASASCO"), a Saudi Arabian business, seeks

compensation for assisting Textron Systems Corporation in its

efforts, over a number of years, to complete a deal to sell sensor

fuzed weapons ("SFWs") to the Saudi government.             ASASCO claims

that Textron failed to abide by a promise to supplement the modest

fees paid under the parties' written consulting agreements through

an "offset" arrangement linked to the weapons sale.1         The district

court granted summary judgment for Textron on all of ASASCO's

claims after allowing limited discovery and declining to provide

ASASCO an opportunity to amend its complaint.

            Although we agree that ASASCO's contract and tort claims

are not viable, we conclude that the district court erroneously

dismissed   ASASCO's   Chapter   93A    misrepresentation    claim   based




     1 The U.S. Department of Commerce describes "offsets" as "the
practice by which the award of defense contracts by foreign
governments or companies is conditioned upon commitments from the
defense contractor to provide some form of compensation to the
purchaser."   U.S. Dep't of Commerce, Bureau of Indus. & Sec.,
Guidance for Complying with the Bureau of Industry and Security's
Procedures for Reporting on Offsets Agreements Associated with the
Sales of Weapon Systems or Defense-Related Items to Foreign
Countries              or              Foreign              Firms,
https://www.bis.doc.gov/index.php/other-areas/strategic-
industries-and-economic-security-sies/contact-the-office-of-
strategic-industries-a-economic-security/guidance-for-reporting-
on-offset-agreements (last visited March 16, 2017).           That
compensation can be directly related to the purchase, perhaps
through subcontracting within the purchasing country, or may take
the form of other types of investments made in the purchasing
country. Id.


                                 - 2 -
solely on the failure of the contract claim.                   See Mass. Gen. Laws

Ann. ch. 93A, § 11.             Textron offers no persuasive alternative

rationale to support the court's ruling. Hence, ASASCO is entitled

to proceed with its claim that Textron engaged in an unfair

business    practice     by     procuring         ASASCO's   agreement       to    low-fee

consulting contracts with the promise of a future offset benefit

and then, after successfully signing the weapons deal, disclaiming

any   additional     financial         obligation       to    the    Saudi        company.

Accordingly, we vacate the summary judgment in part and remand for

further proceedings on ASASCO's misrepresentation theory.

                                             I.

            We    will    not       review    in     full    the    parties'       lengthy

relationship, which developed largely through interactions between

Mansour    Al-Tassan,     ASASCO's       president,          and    Avedis    Boyamian,

Textron's Director of Middle East Business Development.                            As the

history is well known to both parties, we choose here to recount

only those facts pertinent to our decision.

A. The Consulting Agreements

            For three-plus years -- from March 2005 through August

2008 -- Textron and ASASCO signed successive consulting contracts

providing ASASCO with a monthly retainer of $10,000.                           Beginning

September    1,   2008,       the    consulting       contract      was   extended      in

increments of one to three months on a no-fee basis.                                 That

arrangement continued for a year, until a new two-year agreement


                                         - 3 -
was signed that set ASASCO's monthly retainer at $500.           The $500

fee remained in place through subsequent contract extensions until

August 31, 2013, at which point Textron terminated the consulting

arrangement.    In the email sent on August 29 notifying ASASCO that

Textron   had   elected   to   end   the   relationship,   the     company

spokesperson stated that Textron was "not aware of any outstanding

obligations between the parties."

          Each of the consulting contracts between 2005 and 2011

contained a provision stating that the parties agreed that "any

and all services rendered by CONSULTANT to the COMPANY shall be

deemed to have been given pursuant to this Agreement and no

additional payments [other than for approved travel expenses]

shall be due to or paid to CONSULTANT."            However, the 2011

agreement for the first time contained an expanded version of this

no-other-payments    statement,      providing   that   the      specified

compensation was "the exclusive remuneration to be paid by the

COMPANY" for "the services provide[d] by CONSULTANT."            The 2011

agreement also featured an integration provision:

               This Agreement constitutes the entire
          agreement of the parties hereto with respect
          to the subject matter hereof and supersedes
          all prior agreements or understandings,
          written or oral. Each party hereby waives the
          right to assert any claim against the other,
          its employees, customers or assigns, based on
          any oral representations, statement, promise
          or agreement whether made before or after the
          date of this Agreement.



                                  - 4 -
B. The Offset Dialogue

             Through the years of their consulting relationship,

beginning no later than May 2006,2 Textron and ASASCO regularly

discussed the opportunity for additional compensation to ASASCO

through its involvement in offset projects that were an anticipated

requirement of the Saudi weapons deal.         The record also contains

internal   Textron   emails   indicating     that   ASASCO's   anticipated

offset activity -- and compensation -- would be independent of the

consulting    agreement.      This    correspondence   includes   a   draft

"Offset Services Agreement" prepared by Textron in June 2006, an

email from Boyamian to Al-Tassan that month stating that Textron

was "in the process of getting the Offset Provider Agreement

approved," and, on the same day, an internal Textron email asking

that "two books" be started for the company's business with ASASCO

("one for a new offset agreement with Asasco, and one for a renewal

of the consultant agreement").3

             Textron and ASASCO never entered into a written offset

agreement. Instead, in February 2008, Textron and Blenheim Capital




     2  Although   Al-Tassan's   declaration   describes   earlier
discussions between him and Boyamian on potential offset business,
we use this date because it is supported in the record by emails
between the two men.

     3 In response to a question concerning the connection between
ASASCO's reduced consulting fee and its offset role, Boyamian
testified during his deposition that the "consultancy services and
offset providing services" were "two separate things."


                                     - 5 -
Partners Limited signed an Offset Services Agreement ("OSA") that

permitted but did not require Blenheim to subcontract with ASASCO

-- although no other subcontractor could be used without Textron's

"prior written consent."     Six months later, in an internal email

dated September 8, Boyamian told colleagues at Textron that,

"Effective September 1st, 2008, [Textron] stopped paying ASASCO

the monthly consultancy fee because, [Textron] through Blenheim,

an offset service provider company based in UK, has an offset

service providing agreement with ASASCO for [Textron] business

offset requirements in Saudi Arabia."       The email also reported

that a two-year renewal of ASASCO's consulting agreement was in

the works, "with a nominal monthly fee of $500/month."          Boyamian

forwarded this email to Al-Tassan.

            The   Textron-Blenheim-ASASCO   association   was    further

formalized in April 2009, when Blenheim and ASASCO entered into a

subcontracting agreement under which ASASCO was entitled to 75

percent of the fees paid by Textron to Blenheim under the OSA.

The Blenheim-ASASCO contract anticipated that these fees would be

deposited into an escrow account, which was to be created "as soon

as practicable," and, indeed, ASASCO's right to payment under that

contract was contingent on "the full amount of the applicable fee

under the Offset Services Agreement being paid to the Escrow

Account."    Although Textron's agreement with Blenheim did not by

its terms provide for an escrow account, Boyamian appeared to


                                 - 6 -
believe that such an account would exist. In a November 2008 email

to Al-Tassan, Boyamian stated his understanding "that Textron will

be paying 8% of the contract value to the escrow account for

offset."        So far as it appears from the record, no escrow account

was ever created.

                From the time of Blenheim's appearance on the scene (in

2008) through early 2011, all three businesses -- Textron, ASASCO,

and Blenheim -- were involved in discussions about offset projects.

Among the later emails exchanged was one sent to Al-Tassan on March

2,       2011      from    Steven    Cahall    of    Blenheim,    which

reviewed the possible fee arrangements among Textron, Blenheim,

and ASASCO depending upon whether Textron was required to make

offset investments.4        The three-way dialogue formally ended in

November of that year, however, when Textron sent Blenheim a letter

stating that the companies were mutually ending the OSA.5        By its



     4 The companies had been discussing the possibility that the
offset obligation would be waived for the Textron weapons deal.
Cahall's email stated: "If there is an offset obligation then
ASASCO MUST INVEST ITS FEES ENTIRELY INTO THE OFFSET PROJECTS. If
there is a waiver of the offset obligation then ASASCO does not
have to invest the fees."
     5 The termination letter sent from Textron to Blenheim, dated
November 28, 2011, was "[a]greed to and accepted" by Blenheim by
means of a signature dated January 12, 2012. The letter attributed
the termination to "recent changes to the offset guidelines in
Saudi Arabia." The letter also stated that "[t]he Offset Services
Framework Agreement between [Textron] and [Blenheim], dated
January 18, 2011 will remain in force for the duration of its term
and will cover all future offset activity for Saudi Arabia."   The
parties do not explain this latter agreement in their briefs.


                                    - 7 -
terms, the Blenheim-ASASCO agreement also terminated when the OSA

terminated.      ASASCO claims that it was not told, and did not know,

that Textron and Blenheim had ended the OSA until September 2013.

C. The Weapons Deal

             On January 3, 2012, roughly a month after Textron sent

Blenheim the termination letter, Boyamian sent Al-Tassan an email

reporting that Saudi officials had, on December 24, signed a

"Letter of Offer and Acceptance" ("LOA") -- essentially a statement

of intent to make a deal -- "as a Christmas gift to us."           Boyamian

concluded his message with "CONGRATULATIONS to all of us." Through

2012,   allegedly    without     knowledge   that   its   subcontract    with

Blenheim had ended (upon termination of the OSA), ASASCO continued

to work with Textron to set up meetings with Saudi government

officials.    The correspondence between the two companies included

reference to the offset requirement.          In an email to Boyamian in

November 2012, Al-Tassan noted an effort to set up a meeting for

Textron's chairman with the Saudi Minister of Economy and Planning,

who "is also the Head of the Saudi Economic Offset which Textron

might want to explore with the minister."

             Textron and Saudi Arabia finalized an agreement for the

weapons deal in late August 2013.            About a week later, ASASCO

received   the    notification    that   Textron    was   terminating   their

consulting relationship.         In a deposition conducted on December

16, 2015, a Textron representative testified that, as of that date,


                                    - 8 -
the company had not yet reached an offset agreement with the Saudi

Arabian government, but he reported that Saudi officials had

confirmed that such an agreement was required.6

                                   II.

      In its lawsuit, ASASCO claims that, over an extended period

of   time,   it   provided   essential   support   at   minimal   cost   for

Textron's pursuit of a weapons deal in Saudi Arabia based on

assurances from Textron that ASASCO would have a large financial

stake in any offset activity related to that deal.                When the

weapons deal was finally made, ASASCO asserts, Textron backed away

from its promises. ASASCO's complaint presented this claim through

three theories of liability: (1) breach of contract, specifically

the OSA, based on a third-party beneficiary theory; (2) tortious

interference with ASASCO's business and contractual relationship

with Blenheim; and (3) violations of Chapter 93A, the Massachusetts

Deceptive Trade Practices Act, Mass. Gen. Laws Ann. ch. 93A, § 11.




      6
      Stephen Fogarty, whose job duties at Textron included review
of offset agreements, testified as follows:

             [T]here is no question we will have an offset
             obligation and there will be an offset
             program.
                  The only thing that is in question at
             this moment, is when will this offset
             agreement be signed, when will this program
             begin, and what will be the period of
             performance for this offset program.


                                  - 9 -
            When Textron moved to dismiss the complaint, ASASCO

sought leave to amend it to address any deficiencies and, possibly,

to add new claims, including fraudulent inducement, breach of the

covenant of good faith and fair dealing, and tortious interference

with prospective business advantage.       No discovery had yet taken

place.      Shortly   thereafter,   the   district   court   entered   an

electronic order notifying the parties that (1) it was reserving

ruling on the motion to dismiss, (2) it intended to convert that

motion into one for summary judgment, and (3) it would permit

limited discovery on two issues.7     Textron later moved for summary

judgment and renewed its motion for dismissal, and ASASCO again

asked for the opportunity to amend its complaint before the

district court's final disposition of the case. ASASCO also sought

additional discovery pursuant to Federal Rule of Civil Procedure

56(d), asserting that Textron's motions encompassed issues beyond

the scope of the limited discovery the court previously had

allowed.



     7   The court described the two issues as follows:

            (1) the authenticity of, and plaintiff Arabian
            Support   &   Services    Company   (ASASCO)'s
            knowledge of, the Termination Letter [from
            Textron to Blenheim], . . . ; and (2) the
            authenticity of the [2011-13] Consulting
            Agreement [between Textron and ASASCO], as
            well as the preclusive effect, if any, of its
            terms, particularly with respect to the
            operation of the integration clause.


                                - 10 -
             In its Memorandum and Order granting summary judgment

for Textron, the district court rejected ASASCO's third-party-

beneficiary contract theory based on the OSA between Textron and

Blenheim    because    "Textron   did   all   that   it    was    contractually

obligated to do."       Arabian Support & Servs. Co. v. Textron Sys.

Corp., No. 1:15-cv-12951-RGS, 2016 WL 1048868, at *4 n.9 (D. Mass.

Mar. 11, 2016).       The court also stated that, given the absence of

a contractual breach, "there is no viable allegation of tortious

interference or violations of Chapter 93A."               Id.    The court did

not address ASASCO's requests for leave to amend or additional

discovery.

             We review the district court's grant of summary judgment

de novo, taking the facts and all reasonable inferences therefrom

in the light most favorable to ASASCO as the non-moving party.

Rando v. Leonard, 826 F.3d 553, 556 (1st Cir. 2016).                   "Summary

judgment is warranted where 'there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.'"     Id. (quoting Fed. R. Civ. P. 56(a)).

             We detect no error in the district court's conclusions

on two of ASASCO's three theories of liability.                 With respect to

the contract claim, even if ASASCO was an intended third-party

beneficiary of certain provisions of the OSA, Textron did not

violate any of the terms of that agreement.               As permitted by the

contract, Textron and Blenheim ended the OSA by mutual agreement.


                                   - 11 -
In addition, the OSA did not require Textron to pay the fees that

were intended to reach ASASCO through Blenheim into an escrow

account.8        Only   the    subcontract         between   Blenheim    and    ASASCO

required the escrow arrangement.                 Thus, even if Textron made a

payment directly to Blenheim -- as ASASCO alleges and Textron

disputes    --    Textron     would       not   have   violated   any    contractual

provision.       Hence, ASASCO is without a breach on which to hang its

third-party-beneficiary contract claim.

             Nor do we see a basis for relief from Textron for

tortious    interference           with   ASASCO's     business    or    contractual

relationship with Blenheim.               ASASCO voluntarily entered into an

agreement that expressly made its continued relationship with

Blenheim    contingent        on    Textron's      voluntary   relationship      with

Blenheim.        In the definitions section of the ASASCO-Blenheim

contract, "Termination Date" is defined as "the earlier of [] the

date on which the Offset Services Agreement is terminated for any

reason,"    or    the   date       on   which   termination     occurs    for   other

specified reasons. Moreover, the OSA did not even require Blenheim

to hire ASASCO as its offset subcontractor, although Textron

secured     that     relationship          by    stipulating      that    no    other

subcontractor could be hired without Textron's permission.                      To say




     8 The OSA stated that the fees specified therein "will be paid
to the account of BLENHEIM notified to [Textron]. Fees may not be
paid to BLENHEIM by way of cash or bearer instrument."


                                          - 12 -
that Textron then improperly interfered in ASASCO's association

with   Blenheim     when   it   ended       the    OSA   disregards    the    limited

commitments made by the three businesses in the two Blenheim

agreements.

           Put another way, the harm ASASCO seeks to vindicate is

not the elimination of the ASASCO-Blenheim collaboration per se,

but the elimination of its own participation in potential offset

activity -- as allegedly promised by Textron.                  The Blenheim-ASASCO

agreement was, for a time, the means by which ASASCO was to obtain

such involvement.      With Textron's termination of the OSA, ASASCO

automatically lost its contractual right to offset business via

its own agreement with Blenheim -- but ASASCO has not presented a

supportable rationale for finding that Textron owed it a duty to

protect the ASASCO-Blenheim agreement by maintaining the OSA.

           On the other hand, if Textron did promise ASASCO offset-

related    remuneration,        but    then       terminated    the    OSA    without

providing ASASCO an alternative means to obtain it, we see room

for    a   viable     Chapter         93A    claim       premised     on     Textron's

misrepresentations.        As we have described, the gist of ASASCO's

complaint is that it was induced into providing ongoing consulting

services to Textron for both no fee and -- in Boyamian's words --

"a nominal monthly fee" by Textron's assurance of future offset

activity and compensation.             See Compl. at ¶ 34 (alleging that,

after Blenheim "ceased its communications with ASASCO" in 2011,


                                        - 13 -
Textron "assur[ed] ASASCO that its role in the offset arrangement

was secure"); ¶ 37 (alleging that, by December 2011 or shortly

thereafter, Textron knew that "it did not intend to follow through

on its commitment to compensate ASASCO through the [Textron]-

Blenheim-ASASCO offset arrangement," yet failed to inform ASASCO

and "persisted in its offset-related discussions with ASASCO");

¶ 44 (alleging that Boyamian promised Al-Tassan that Textron "would

'find   another   way'"   to     provide    "ASASCO's      anticipated     offset-

related compensation").

           Textron points to the integration provision in the 2011

consulting contract as a barrier to any such claim based on verbal

representations.    However, the clear division that was established

early on between ASASCO's consultant role and its future offset

role could mean that the integration provision was understood --

or represented by Textron -- to apply to the former but not the

latter.    Moreover,      such    a   provision     does    not   always    bar   a

misrepresentation claim.          See Kenda Corp. v. Pot O'Gold Money

Leagues, Inc., 329 F.3d 216, 226 (1st Cir. 2003) ("[I]t is well

settled   in   Massachusetts      that     '[a]n   integration     clause    in   a

contract does not insulate automatically a party from liability

where he induced another person to enter into a contract by

misrepresentation.'" (quoting Starr v. Fordham, 648 N.E.2d 1261,

1268 (Mass. 1995)) (second alteration in original)); Bates v.

Southgate, 31 N.E.2d 551, 558 (Mass. 1941) ("[I]t is entirely


                                      - 14 -
possible for a party knowingly to agree that no representations

have been made to him, while at the same time believing and relying

upon representations which in fact have been made and in fact are

false but for which he would not have made the agreement.").

Particularly where there has been a longstanding "history of

performance" between the parties, "reliance on the complained-of

duping conduct" could be found reasonable. HSBC Realty Corp. (USA)

v. O'Neill, 745 F.3d 564, 573 (1st Cir. 2014).

     Hence, the integration clause does not necessarily exclude

the Chapter 93Aa claim, and the record contains facts that,

depending    on    the    surrounding       circumstances,    could       support    an

inference    of     deception.        The    two    actions   by    which    Textron

eliminated    its       connection    with   ASASCO     (first,     indirectly,      by

terminating       the    OSA   and,   second,      by   declining    to   renew     the

consulting agreement) coincide with significant developments in

Textron's efforts to win the Saudi weapons contract.                      The end of

the OSA overlapped with the signing of the LOA for the weapons

deal, and ASASCO's consulting agreement ended right after the

weapons deal came to fruition.               If Textron knew at the time it

signed the 2011 consulting agreement that it would soon end the

OSA, but did not tell ASASCO because it wanted to keep the Saudi

company on board at a low fee to help finalize the weapons deal,

Textron's silence could be found consequential.                See, e.g., Incase

Inc. v. Timex Corp., 488 F.3d 46, 57 (1st Cir. 2007) (noting that


                                       - 15 -
"[s]ome cases have held that an act or practice is deceptive 'if

it could reasonably be found to have caused a person to act

differently from the way he or she otherwise would have acted'"

(quoting Aspinall v. Philip Morris Cos., 813 N.E.2d 476, 486 (Mass.

2004))); Lambert v. Fleet Nat'l Bank, 865 N.E.2d 1091, 1098 (Mass.

2007) (observing that "'stringing along' that induces detrimental

reliance    can,    in    some     cases,    constitute        a    [Chapter]      93A

violation"); McEvoy Travel Bureau, Inc. v. Norton Co., 563 N.E.2d
188, 192 (Mass. 1990) ("Massachusetts law clearly states that

statements of present intention as to future conduct may be the

basis for a fraud action if . . . the statements misrepresent the

actual intention of the speaker and were relied upon by the

recipient to his damage.").9

            Such a deliberate failure to disclose the impending

termination of the OSA would be even more significant if Textron

also was planning by that time to end any relationship with ASASCO

as   soon   as   the     weapons   deal     was   finalized.             Why    Textron

substantially      reduced   the    consulting     fee    --       and    why   ASASCO




      9Textron asserts in its brief on appeal that "ASASCO cannot
now claim a right to be paid for separate 'offset services' when
it is undisputed that ASASCO never provided any such services."
However, ASASCO's contention is that it was denied a promised
opportunity to perform offset services. As noted above, Textron's
representative reported that "there is no question we will have an
offset obligation and there will be an offset program." See supra
note 6.



                                     - 16 -
acquiesced to the reduction -- also seem relevant, and potentially

revealing, for ASASCO's claim that it was promised offset-related

compensation outside of the consulting agreements.10            Likewise, the

Offset Services Framework Agreement between Textron and Blenheim,

which the district court described as "intended to replace the

OSA," may have significance, but the court (like the parties on

appeal) did not discuss the contents of that contract.                  Arabian

Support & Servs. Co., 2016 WL 1048868, at *2.

            In   sum,   we   disagree   with   the    district    court    that

ASASCO's Chapter 93A claim -- or, indeed, other potential claims

resting on alleged misrepresentations by Textron -- necessarily

fail because Textron did not breach the OSA.           To the contrary, as

described   above,   ASASCO    has   identified      evidence    that   raises

sufficient doubts concerning Textron's actions and motivations

that a violation of Chapter 93A is viable.              We therefore must

vacate the summary judgment on that claim and remand the case for

further proceedings on the misrepresentation theory.




     10 Boyamian testified in deposition that Textron in 2008
sought to eliminate all consultant fees to reduce the company's
expenses. In addition, when asked if ASASCO was "doing a great
deal of work for Textron" while it was receiving the $500 monthly
stipend, he responded, "I don't think so." By contrast, Al-Tassan,
while acknowledging that he signed agreements with the reduced
fees, stated that "there were some representations on the other
side, so that's why."


                                  - 17 -
           Relatedly,     the district court denied ASASCO further

discovery and the opportunity to amend its complaint in apparent

reliance on its view that such efforts would be futile because

ASASCO did not have a viable misrepresentation-based claim.                   In

light of this decision, ASASCO should be given the opportunity to

amend its complaint to supplement its Chapter 93A claim with any

common-law misrepresentation claims supported by the record.                See,

e.g., Grant v. News Group Bos., Inc., 55 F.3d 1, 5 (1st Cir. 1995)

(stating that, "unless there appears to be an adequate reason for

the denial [of leave to amend] (e.g., undue delay, bad faith,

dilatory   motive   on    the   part   of   the   movant,   futility   of    the

amendment), we will not affirm the denial").                We leave to the

district   court    the    decision     whether     further    discovery      is

appropriate.11   We also leave to its discretion whether to allow a

renewed motion for summary judgment in light of any new theories

presented and the possibility of an expanded record on remand.12


     11 As Textron points out, the district court did allow some
discovery by ASASCO beyond the express limits of the original
discovery order.    The topics permitted included communications
between Textron and ASASCO "regarding changes in any monthly fees
paid to ASASCO," and "representations or statements made to
Plaintiff to encourage Plaintiff to enter into" the consulting
agreements with Textron.     Hence, ASASCO already has had some
opportunity   to   obtain  evidence   related   to  the   alleged
misrepresentations.

     12 If the district court allows another round of summary
judgment motions on remand, it should also reconsider its order
striking parts of the Al-Tassan declaration and specify the
portions, if any, it strikes.


                                   - 18 -
Vacated and remanded.   No costs.




                   - 19 -